931 F.2d 54Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Joseph Marion HEAD, Jr., Plaintiff-Appellant,v.NORTH CAROLINA STATE AND EMPLOYEES Thereof, Defendants-Appellees.
No. 91-6291.
United States Court of Appeals, Fourth Circuit.
Submitted April 8, 1991.Decided April 26, 1991.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  Malcolm J. Howard, District Judge.  (CA-90-340)
Joseph Marion Head, Jr., appellant pro se.
E.D.N.C.
AFFIRMED.
Before MURNAGHAN, SPROUSE and NIEMEYER, Circuit Judges.
PER CURIAM:


1
Joseph Marion Head, Jr. appeals from the district court's order dismissing this action without prejudice for failure to comply with a court order that Head particularize his complaint.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, because there was no abuse of discretion, we affirm.  Head v. North Carolina State and Employees, CA-90-340 (E.D.N.C. Feb. 7, 1991).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.  The motion for appointment of counsel is denied.


2
AFFIRMED.